UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4901


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMUEL MELVIN, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:92-cr-00222-NCT-1)


Submitted:   May 5, 2011                      Decided:   May 18, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Melvin, Sr., appeals from the district court’s

imposition of a twelve-month sentence following revocation of

his supervised release.                 On appeal, Melvin contends that the

district court imposed a plainly unreasonable sentence because

the court failed to provide adequate reasoning and relied too

heavily on the probation officer’s recommendation.                              Finding no

reversible error, we affirm.

              A    sentence       imposed      after      revocation      of    supervised

release   should       be   affirmed          if    it   is   within   the      applicable

statutory     maximum       and    is    not       plainly    unreasonable.         United

States v. Crudup, 461 F.3d 433, 438-39 (4th Cir. 2006).                                    In

making    this      determination,            we     first     consider     whether      the

sentence is unreasonable.                Id. at 438.           “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                   In making the review, we “follow

generally     the    procedural         and    substantive       considerations          that

[are] employ[ed] in [the] review of original sentences, . . .

with   some       necessary   modifications              to   take   into      account    the

unique    nature      of    supervised             release    revocation       sentences.”

Crudup, 461 F.3d at 438-39.



                                               2
              We will affirm if the sentence is not unreasonable.

Id.    at   439.       Only   if    a     sentence        is    found       procedurally      or

substantively unreasonable will we “decide whether the sentence

is    plainly    unreasonable.”            Id.       “[T]he         court       ultimately    has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                               Id.

              When     imposing         sentence,       the         district       court     must

provide individualized reasoning:

       The sentencing judge should set forth enough to
       satisfy the appellate court that he has considered the
       parties’ arguments and has a reasoned basis for
       exercising     his     own     legal     decisionmaking
       authority. . . .   Where the defendant . . . presents
       nonfrivolous reasons for imposing a different sentence
       than that set forth in the advisory Guidelines, a
       district judge should address the party’s arguments
       and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                   The

Carter rationale applies to revocation hearings; however, “[a]

court    need    not    be    as    detailed       or     specific         when    imposing    a

revocation         sentence        as     it       must        be        when     imposing     a

post-conviction sentence.”                United States v. Thompson, 595 F.3d

544,    547     (4th   Cir.    2010)       (noting        that       a    district      court’s

reasoning may be “clear from context” and the court’s statements

throughout the sentencing hearing may be considered).                                  In fact,

in a case of supervised release revocation, an appellate court

“may be hard-pressed to find any explanation for within-range,

revocation sentences insufficient given the amount of deference

                                               3
.   .    .    afford[ed      to]    district       courts       when    imposing         these

sentences; but a district court may not simply impose sentence

without giving any indication of its reasons for doing so.”                               Id.

               We    conclude      that   Melvin’s      revocation        sentence         was

reasonable.          While the district court’s explanation was brief,

its rationale is clear — it imposed a sentence at the top of

Melvin’s Guidelines range because of his history of supervised

release violations and repeated criminal conduct.                             It is clear

from a review of the record that the court listened attentively

to Melvin’s arguments and rejected his request for release based

upon    Melvin’s       inability     to   conform     his    actions      to       the    law.

Despite       Melvin’s      allegations       to    the     contrary,         we    further

conclude that the court did not cede sentencing authority to the

probation      officer.         Instead,    the     court    merely      requested         the

probation officer’s opinion and concurred with his conclusions.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions        are    adequately      presented       in    the       materials

before       the    court   and    argument     would     not    aid    the    decisional

process.

                                                                                    AFFIRMED




                                            4